Citation Nr: 1118907	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and claustrophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran's PTSD is manifested by sleep impairment with nightmares of Vietnam, flashbacks, avoidant behavior, irritability, hyperarousal, claustrophobia, moderate social impairment and some occupational impairment; the Veteran's GAF score ranged from 55 to 65.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent disability rating have been met for service-connected PTSD for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

An October 2006 VCAA letter informed the Veteran of what evidence was required to substantiate his service connection claim for PTSD.  He was also notified of how VA determines a disability rating and effective dates if his claim is granted.  This letter informed him of his and VA's respective duties for obtaining evidence.  The VCAA letter requested the Veteran to provide any evidence in his possession and he was informed that it was ultimately his responsibility to ensure that VA received any evidence not in the possession of the Federal government.  

As the January 2008 rating decision on appeal granted the Veteran's claim of entitlement to service connection for PTSD, this claim is now substantiated.  The Veteran filing a notice of disagreement as to this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination report dated in December 2007, lay statements and a transcript of the March 2011 Board hearing.  

The December 2007 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his service-connected PTSD with claustrophobia.  The examiner documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

Additionally, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for PTSD in April 2006.  The RO granted the claim for PTSD and assigned a 30 percent disability rating with an effective date of April 27, 2006.  The Veteran appeals this decision contending that the current disability rating should be higher.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected PTSD is presently assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of a VA examination report dated in December 2007 and VA mental health treatment records.  Furthermore, the Veteran provided additional information about his PTSD symptoms in written statements and his testimony during the March 2011 Board hearing.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a rating of 50 percent rather than the currently assigned 30 percent disability rating.  

During the December 2007 VA examination, the Veteran reported that he has had recurrent nightmares one to two times per week, often dreaming of the traumatic events he witnessed and experienced in Vietnam.  He also has night sweats and finds that his clothes and bed sheets are drenched when he wakes up in the morning.  The Veteran described experiencing flashbacks during the daytime.  He avoids crowded places, war-related news or any event that reminds of Vietnam, including reunions of his service company.  The Veteran explained that he went to two meetings, but it brought one more nightmares and therefore he avoids going there.  His mood is also very irritable and he has problems with anger control.  He noted that he often has verbal outbursts.  The VA examination report also shows that the Veteran has hyperarousal symptoms, including poor concentration and hyperstartle response.  The Veteran denied symptoms of a depressive disorder, suicidal ideation or homicidal ideation.  He indicated that during service, he was trapped in a bunker during service and ever since then he has been afraid of enclosed spaces.  The Veteran seldom uses elevators or enclosed spaces, because he gets very anxious and has symptoms consistent with panic attacks.  The examiner observed that there is no history suggestive of obsessions or generalized anxiety disorder.  The Veteran has never married and he has no children.  For the most part the Veteran's vocation has been a truck driver since military service.  The Veteran also reported that he enjoys outside activities, including rearing horses.  The examiner observed that the Veteran was cooperative and dressed appropriately.  His speech was normal.  His thought process was logical and goal directed with no loosening of associations or flight of ideas.  

The Veteran testified at the March 2011 Board hearing that he has difficulty sleeping, night sweats, a short temper and no relationship with women.  Hearing Transcript at 3.  He reported that he has not dated in the past three years.  Previously he dated a woman for ten years and another woman for five years.  The Veteran testified that his dog is the only thing that will stay in his bedroom.  Id. at 4.  Prior to his father's death, the Veteran had not spoken to him for about 30 years.  He has a brother that he talks to about once a month and he occasionally will visit him for Christmas.  The Veteran noted that he is self-employed as a truck driver and he cannot work with other people.  The Veteran does not go to football games because there are too many people and he feels confined.  He does not have problems going to a grocery store or shopping.  He also noted that if does anything; he will go horseback riding by himself in the woods.  The Veteran testified that he avoids Vietnam reunions because it increases his flashbacks and dreams.  The Veteran testified that it can take up to a year after a reunion to get over attending the event.  He indicated that he has some problems with anxiety and depression.  

In sum, the medical evidence shows that the Veteran has had sleep impairment with nightmares of Vietnam, daytime flashbacks, avoidant behavior, irritability, moderate social impairment and some occupational impairment.  He demonstrated hyperarousal symptoms to include poor concentration and hyperstartle response.  The evidence of record reveals that the Veteran is not close with his family as he did not have any contact with his father for 30 years prior to his death and he talks to his brother once a month and will occasionally visit him on Christmas.  In addition, the Veteran has no children, he has never been married and he has not been on a date in over three years.  Thus, the record indicates that the Veteran has moderate social impairment.  There is also evidence of some occupational impairment in that although the Veteran works full time as truck driver, he is unable to work with others.  The Board notes that the VA mental health examiner and VA clinicians have assigned the Veteran GAF scores for PTSD between 55 and 60 from July 2007 to December 2007.  A GAF score from 51 to 60 indicates that the Veteran has moderate symptoms and moderate difficulty in social and occupational functioning.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, the Veteran's overall disability picture including symptoms reported at the December 2007 VA examination and the March 2011 hearing indicate that the Veteran's disability picture more closely approximates a 50 percent rating as the evidence indicates that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  

In finding that a 50 percent rating is warranted, the Board declines to grant a 70 percent rating.  The record is negative for evidence of characteristics such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Specifically, the medical records show that the Veteran denied suicidal ideation.  The VA examiner noted that there was no evidence of obsessions, delusions or hallucinations.  The medical records reveal that the Veteran's thought process was within normal limits and that it was logical and goal directed.  The VA examiner and VA clinicians noted that the Veteran was dressed appropriately.  Although the Veteran indicated that he is sometimes anxious and that he has panic attack symptoms when in enclosed spaces, there is no evidence of near-continuous panic or depression.   Therefore, the Board concludes, that overall, the criteria for a 70 percent rating have not been met or approximated. 

The Board has considered whether staged ratings are appropriate.  In this case, the evidence shows that the Veteran's PTSD symptoms have not fluctuated materially during the appeal period and there is no indication staged disability ratings would more accurately reflect the Veteran's disability picture.  Accordingly, in this case, staged ratings are not appropriate and the Veteran should be awarded a 50 percent disability rating for the entire appeals period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran is currently employed full time as a truck driver and he is unable to work with others.  There is no evidence in the record, including statements by the Veteran, that his PTSD has caused marked interference with his employment that is not reflected in the rating criteria.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial rating of 50 percent for service-connected PTSD for the entire appeal period is granted.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


